PER CURIAM.
Appellant, Jose Raul Puig, appeals his convictions for trafficking in cocaine and *192possession of a firearm while engaged in a criminal offense. We affirm.
Appellant’s contention on appeal is that the trial court erred in allowing appellant to testify through an unsworn court interpreter. The original transcript omitted the swearing in of the official court interpreter.
In response to appellant’s contention, ap-pellee, State, obtained a “Statement of Correction of the Court Reporter.” In her statement, the court reporter corrected an omission in the trial transcript:
[T]he name of the Official Court Interpreter who was also present was inadvertently omitted from the original transcript of proceedings ... said Official Court Interpreter ... was present throughout the said proceedings and was duly sworn to faithfully translate from English to Spanish and from Spanish to English, and did so render said translating services throughout the entirety of the proceedings.
Any other possible error regarding the oath, qualifications, or translation of the interpreter was not preserved for appeal since no contemporaneous objection was made. See Gil v. State, 266 So.2d 43 (Fla. 3d DCA 1972).
Affirmed.